 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     DEBORAH REDING,
 8
                                Plaintiff,                   CASE NO. C17-5589 BAT
 9
            v.                                               ORDER GRANTING APPLICATION
10                                                           FOR FEES
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          The Court GRANTS plaintiff’s application for fees and costs, Dkt. 25, and ORDERS

14   Plaintiff’s attorney Elie Halpern is awarded a gross attorney’s fee of $12,493.37 pursuant to 42

15   U.S.C. § 406(b), reduced by the EAJA fees of $8,197.14 that previously were awarded, leaving a

16   net fee of $4,296.23. When issuing the 42 U.S.C. § 406(b) check for payment to Plaintiff’s

17   attorney herein, Social Security is directed to send to Plaintiff’s attorney the net balance of

18   $4,296.23, minus any applicable processing fees as allowed by statute.

19          DATED this 9th day of April, 2019.

20

21                                                                 A
                                                            BRIAN A. TSUCHIDA
22                                                          Chief United States Magistrate Judge

23




     ORDER GRANTING APPLICATION FOR FEES - 1
